MISER, C.
This is an appeal by plaintiff from the order sustaining the 'demurrer of 'defendant N'elson, county treasurer. The opinion in the appeal from the order sustaining the demurrer of the state bonding department is handed down and reported herewith (221 N. W. 247), and reference is had thereto' for a disposition of the question of the sufficiency of the complaint to state a cause of action. Defendant Nelson also demurred to the complaint on the additional grounds that there is a defect of parties defendant and that several causes of action have been improperly united. The trial court sustained the demurrer on the ground of the claimed insufficiency of the complaint to state a cause of action.
In our opinion, the complaint is not demurrable on any of these grounds, and hence the order sustaining the demurrer must be reversed.
BiURiCH, P. J., and POLREY, SHERWOOD, CAMiPBEEE, and BROWN, JJ., concur.